DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims and Other Notes
Claim(s) 1–20 is/are pending.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The paragraph numbers cited in this Office Action in reference to the instant application are referring to the paragraph numbering of the PG-Pub of the instant application. See US 2021/0305658 A1.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 23 March 2021 was filed before the mailing of a first Office Action on the merits.  The submission complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 23 March 2021.  These drawings are acceptable.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: COMPOSITE SEPARATOR INCLUIDNG POROUS SUBSTRATE WITH POROUS LAYER INCLUIDNG POLYACRYLIC ACID METAL SALT BINDER AND INORGANIC PARTICLES, LITHIUM BATTERY INCLUDING THE SAME, AND METHOD OF PREPARING THE SAME.

The use of the term KETJEN BLACK (e.g., [0090]), which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 5 and 7 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "an average particle diameter (D50)." Claim 1, which claim 5 is directly dependent, recites the limitation "an average particle diameter (D50)." It is unclear if "an average particle diameter (D50)" recited in claim 5 is further limiting "an average particle diameter (D50)" recited in claim 1.
Claim 7 recites the limitation "a water-soluble binder." Claim 1, which claim 7 is directly dependent, recites the limitation "a water-soluble binder." It is unclear if "a water-soluble binder" recited in claim 7 is further limiting "a water-soluble binder" recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5–8, 11, and 14–20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Funahashi et al. (WO 2015/046126 A1, hereinafter Funahashi).
Regarding claim 1, Funahashi discloses a composite separator (3, [0136]) comprising:
a porous substrate ([0134], [0143], [0145], [0146], [0148]); and
a coating layer on at least one surface of the porous substrate ([0134], [0143], [0145], [0146], [0148]),
wherein the coating layer comprises a water-soluble binder and inorganic particles ([0133], [0142], [0144], [0146], [0147]),
the water-soluble binder comprises a polyacrylic acid metal salt ([0133], [0142], [0144], [0146], [0147]),
the polyacrylic acid metal salt has a weight average molecular weight of 300,000 Dalton or more ([0133], [0142], [0144], [0146], [0147]), and
the inorganic particles have an average particle diameter (D50) of about 500 nm or more ([0133], [0142], [0144], [0146], [0147]).
Regarding claim 2, Funahashi discloses all claim limitations set forth above and further discloses a composite separator:
wherein the polyacrylic acid metal salt has a weight average molecular weight of about 300,000 Dalton to about 500,000 Dalton ([0133], [0142], [0144], [0146], [0147]).
Regarding claim 5, Funahashi discloses all claim limitations set forth above and further discloses a composite separator:
wherein the inorganic particles have an average particle diameter (D50) of about 500 nm to about 1000 nm ([0133], [0142], [0144], [0146], [0147]).
Regarding claim 6, Funahashi discloses all claim limitations set forth above and further discloses a composite separator:
wherein the inorganic particles comprise at least one selected from TiO2, SnO2, CaO, ZnO, ZrO2, CeO2, NiO, MgO, Al2O3, SiO2, Y2O3, SrTiO3, BaTiO3, MgF2, Mg(OH)2, barium sulfate, and boehmite ([0133], [0142], [0144], [0146], [0147]).
Regarding claim 7, Funahashi discloses all claim limitations set forth above and further discloses a composite separator:
wherein the coating layer comprises 0.5 parts by weight to 30 parts by weight of a water-soluble binder based on 100 parts by weight of the inorganic particles ([0133], [0142], [0144], [0146], [0147]).
Regarding claim 8, Funahashi discloses all claim limitations set forth above and further discloses a composite separator:
wherein the coating layer further comprises a wetting agent ([0142], [0144]).
Regarding claim 11, Funahashi discloses all claim limitations set forth above and further discloses a composite separator:
wherein a total thickness of the coating layer is 25% or less of a total thickness of the composite separator ([0134], [0145], [0146], [0148]).
Regarding claim 14, Funahashi discloses all claim limitations set forth above and further discloses a composite separator:
wherein the porous substrate has a porosity of about 5% to about 95% ([0134], [0143], [0145], [0146]).
Regarding claim 15, Funahashi discloses all claim limitations set forth above and further discloses a composite separator:
wherein the porous substrate comprises one or more selected from polyethylene, polypropylene terephthalate, polyethylene terephthalate, polybutylene terephthalate, polyester, polyacetal, polyamide, polycarbonate, polyimide, polyether ether ketone, polyethersulfone, polyphenylene oxide, polyphenylene sulfide, and polyethylene naphthalate ([0134], [0143], [0145], [0146], [0148]).
Regarding claim 16, Funahashi discloses all claim limitations set forth above and further discloses a composite separator:
wherein when treated at 150° C for 1 hour, the composite separator has a machine direction shrinkage rate and a transverse direction shrinkage rate, each being 3% or less (TABLE 1, [0158]).
Regarding claim 17, Funahashi discloses all claim limitations set forth above and further discloses a composite separator:
wherein the coating layer has a peel strength of about 10 gf/mm to about 30 gf/mm with respect to the porous substrate (TABLE 1, [0156]).
Regarding claim 18, Funahashi discloses all claim limitations set forth above and further discloses a composite separator:
wherein the composite separator has a moisture content of about 1 ppm and about 990 ppm when treated at 85° C. for 12 hours (TABLE 1, [0160]).
Regarding claim 19, Funahashi discloses lithium battery (FIG. 1, [0136]) comprising a positive electrode (1), a negative electrode (2), and a composite separator (3) between the positive electrode (1) and the negative electrode (2), wherein the composite separator (3) comprises:
a porous substrate ([0134], [0143], [0145], [0146], [0148]); and
a coating layer on at least one surface of the porous substrate ([0134], [0143], [0145], [0146], [0148]),
wherein the coating layer comprises a water-soluble binder and inorganic particles ([0133], [0142], [0144], [0146], [0147]),
the water-soluble binder comprises a polyacrylic acid metal salt ([0133], [0142], [0144], [0146], [0147]),
the polyacrylic acid metal salt has a weight average molecular weight of 300,000 Dalton or more ([0133], [0142], [0144], [0146], [0147]), and
the inorganic particles have an average particle diameter (D50) of about 500 nm or more ([0133], [0142], [0144], [0146], [0147]).
Regarding claim 20, Funahashi discloses a method of manufacturing a composite separator, the method comprising:
providing a porous substrate ([0134], [0143], [0145], [0146], [0148]);
preparing a stacked structure by coating a composition comprising a water-soluble binder , inorganic particles, and water on one surface or opposite surfaces of the porous substrate ([0133], [0142], [0144], [0146], [0147]); and
drying the stacked structure to form a coating layer on at least one surface of the porous substrate ([0134], [0143], [0145], [0146], [0148]),
wherein the coating layer comprises the water-soluble binder and the inorganic particles, and the water-soluble binder comprises a polyacrylic acid metal salt ([0133], [0142], [0144], [0146], [0147]), and
a weight average molecular weight of the polyacrylic acid metal salt is about 300,000 Dalton or more ([0133], [0142], [0144], [0146], [0147]), and
an average particle diameter (D50) of the inorganic particles is about 500 nm or more ([0133], [0142], [0144], [0146], [0147]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 3, 4, 8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fang (CN 105789523 A).
Regarding claim 1, Fang discloses a composite separator comprising:
a porous substrate ([0041]–[0046], [0057], [0060], [0063], [0066], [0069]); and
a coating layer on at least one surface of the porous substrate ([0041]–[0046], [0057], [0060], [0063], [0066], [0069]),
wherein the coating layer comprises a water-soluble binder and inorganic particles ([0041]–[0046], [0057], [0060], [0063], [0066], [0069]),
the water-soluble binder comprises a polyacrylic acid metal salt ([0041]–[0046], [0057], [0060], [0063], [0066], [0069]),
the polyacrylic acid metal salt has a weight average molecular weight of 5,000 Dalton or more and 5,000,000 Dalton or less (see weight average molecular weight, [0015]), and
the inorganic particles have an average particle diameter (D50) of about 500 nm or more ([0041]–[0046], [0057], [0060], [0063], [0066], [0069]).
Although Fang does not explicitly disclose a range of 300,000 Dalton or more, Fang does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 3, Fang discloses all claim limitations set forth above and further discloses a composite separator:
wherein the polyacrylic acid metal salt comprises a polyacrylic acid lithium salt (see mixture of polyacrylic acid and lithium polyacrylate, [0014]).
Regarding claim 4, Fang discloses all claim limitations set forth above and further discloses a composite separator:
wherein a mole ratio of the acrylic acid repeating unit substituted with lithium ions to the acrylic acid repeating unit included the polyacrylic acid metal salt is from about 0.0 to about 1.0 (see mixture of polyacrylic acid and lithium polyacrylate, [0014]).
Although Fang does not explicitly disclose a range of about 0.1 to about 0.9, Fang does disclose an overlapping range. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.
Regarding claim 8, Fang discloses all claim limitations set forth above and further discloses a composite separator:
wherein the coating layer further comprises a wetting agent ([0142], [0144]).
Regarding claim 10, Fang discloses all claim limitations set forth above and further discloses a composite separator:
wherein the wetting agent comprises one or more selected from polyvinyl alcohol, polyethylene glycol, sodium dodecyl sulfate, sodium dibutylnaphthalensulfonate, polyacrylamide, polyethylene glycol fatty acid ester, alkyl polyoxyethylene ether carboxylate, alkyl phenol polyoxyethylene ether, sodium alkylbenzenesulfonate, alkyl phenol polyoxyethylene ether, polyoxyethylene alkyl amine, and polyoxyethylene amide (see polyvinyl alcohol, [0018]).

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funahashi (WO 2015/046126 A1) as applied to claim(s) 8 above, and further in view of Cao et al. (CN 109103397, hereinafter Cao).
Regarding claim 9, Cao discloses all claim limitations set forth above, but does not explicitly disclose a composite separator:
wherein the wetting agent has a weight average molecular weight of about 250 Dalton to about 30,000 Dalton.
Cao discloses a composite separator comprising a coating layer (see ceramic coating, [0058]) including a wetting agent having a weight average molecular weight of about 250 Dalton to about 30,000 Dalton (see sodium dodecyl sulfate, [0035]) to improve the liquid absorption rate of the composite separator (see liquid absorption rate, [0035]). Funahashi and Cao are analogous art because they are directed to composite separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the coating layer of Funahashi with the wetting agent of Cao in order to improve the liquid absorption rate of the composite separator.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funahashi (WO 2015/046126 A1).
Regarding claim 12, Funahashi discloses all claim limitations set forth above and further discloses a composite separator:
wherein a thickness of the coating layer on one surface of the porous substrate is 5.0 µm or less (see thickness, [0076]), and
a total thickness of the composite separator is 30.0 µm or less (see thickness, [0090]).
Although Funahashi does not explicitly disclose ranges of 1.2 µm or less and 10.5 µm or less, Funahashi does disclose overlapping ranges. Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to select the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness. In re Malagari, 182 USPQ 549.

	
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Funahashi (WO 2015/046126 A1) as applied to claim(s) 1 above, and further in view of Kim et al. (US 2016/0149186 A1, hereinafter Kim).
Regarding claim 13, Funahashi discloses all claim limitations set forth above, but does not explicitly disclose a composite separator:
wherein the porous substrate has a pore size of about 0.01 μm to about 2 μm.
Kim discloses a composite separator (100) comprising a porous substrate (110) having a pore size of about 0.01 μm to about 2 μm to balance the conductivity and mechanical strength of the porous substrate (see base layer, [0035]). Funahashi and Kim are analogous art because they are directed to composite separators. Therefore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to make the porous substrate of Funahashi with the pore size of Kim in order to balance the conductivity and mechanical strength of the porous substrate.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean P Cullen, Ph.D. whose telephone number is (571)270-1251. The examiner can normally be reached Monday to Thursday 6:00 am to 4:00 pm CT, Friday 6:00 am to 12:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia A Ridley can be reached on (571)272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sean P Cullen, Ph.D./Primary Examiner, Art Unit 1725